Citation Nr: 1802105	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Air Force from July 1969 to April 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Board notes that previously the Veteran's wife served as his guardian, but in a July 2010 rating decision he was deemed competent for VA purposes.

In December 2016 the Veteran and his wife testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issues.  

At the Board hearing the Veteran's representative contended that a VA examination showed that the Veteran had instability in the knees which was equivalent to loss of function in the bilateral lower extremities to preclude locomotion such that specially adapted housing was warranted under 38 C.F.R. § 3.809(b)(1) (2017).  While the examination report from January 2005 does note unstable knees and that the Veteran has difficulty weightbearing, it also notes that he wears knee braces for good ambulation and his ability to propulse himself is good.  In any event, the Board notes that the VA examination was performed nearly 13 years ago, many years before the time period under consideration.  This VA examination does not accurately reflect the Veteran's current functional ability for purposes of these claims.  

The Board finds that an additional VA examination is warranted to determine the Veteran's current functional ability in the lower extremities, and specifically whether he has the loss or loss of use other both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b)(1); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from January 2014 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities as it relates to his eligibility for specially adapted housing.  The Veteran's claims file should be made available to the examiner, and any essential tests and studies should be accomplished. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) The loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

The VA examiner is advised that the Veteran contends that he is entitled to specially adapted housing because he is unable to ambulate without an assistive device because of his service-connected meniscectomies of the knees.

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed.  

3.  After the above development is completed the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before returning the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




